Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 1, 2021

                                       No. 04-21-00419-CV

                                        STATE of Texas,
                                           Appellant

                                                v.

SAN ANTONIO INDEPENDENT SCHOOL DISTRICT and Pedro Martinez, in his Official
                            Capacity,
                           Appellees

                    From the 45th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2021-CI-19115
                         Honorable Mary Lou Alvarez, Judge Presiding


                                          ORDER
Sitting:         Rebeca C. Martinez, Chief Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice


         On October 20, 2021, we ordered appellant to cause a signed written order denying the
relief it sought within ten days from the date of the order. On October 25, 2021, appellant filed a
supplemental clerk’s record containing the signed written order. Therefore, we retain the appeal
on the docket of this court.

         Appellees’ unopposed motion to shorten the times for filing briefs and providing notice
of the submission date is GRANTED IN PART. See TEX. R. APP. P. 38.6(d), 39.8. Appellant’s
brief is due on or before November 8, 2021; appellees’ brief is due on or before November 15,
2021; and appellant’s reply brief is due on or before November 22, 2021. Additionally, in
accordance with the motion, the clerk of this court is not required to provide the parties twenty-
one days’ notice of the submission date for this accelerated appeal.

           It is so ORDERED on November 1, 2021.

                                                            PER CURIAM
ATTESTED TO: _____________________
            Michael A. Cruz,
            Clerk of Court